Exhibit Pomeroy IT Solutions, Inc. Contact: 1020 Petersburg Road Kevin Gregory, Sr. Vice President Hebron, KY41048 and Chief Financial Officer 859-586-0600 859-586-0600 x 1424 www.pomeroy.com kgregory@pomeroy.com Pomeroy IT Solutions, Inc. Reports First Quarter 2008 Results Hebron, KY – May 15, 2008 – Pomeroy IT Solutions, Inc. (NASDAQ:PMRY) an information technology ("IT") solutions provider with a comprehensive portfolio of hardware, software, technical staffing services, as well as infrastructure and lifecycle services, today reported first quarter revenue of $143.6 million and a net loss of $(4.2) million, or $(0.35) per fully diluted share. "Our first quarter loss, while less than the previous two quarters, continued to reflect margin pressures in our Infrastructure Services business resulting from less than optimal utilization of our technical resources. The results also reflect a number of charges that we do not anticipate to be recurring. Our product gross margins improved year over year, but product volumes declined reflecting certain customers' decisions to delay purchases given the current economic environment," said Keith Coogan, CEO and President of Pomeroy IT Solutions. "During April, we took corrective actions to further reduce our Infrastructure Services staffing levels in recognition of the current revenue levels and our customer service level requirements. Going forward, we will continue to make necessary changes and an adjustment to our business model to appropriately align our operating costs with the gross margins our business generates," added Coogan. CONSOLIDATED FINANCIAL RESULTS First Quarter Financial Results Total Net Revenues:Total net revenues increased $1.6 million or 1.1% in the first quarter of fiscal 2008 as compared to the first quarter of fiscal 2007.For the first quarters of fiscal 2008 and fiscal 2007, the net revenues were $143.6 million and $142.0 million, respectively. Product revenue was $81.5 million and $92.2 million, respectively, for the first quarters of fiscal 2008 and fiscal 2007. Product revenue decreased $10.7 million in the first quarter of fiscal 2008 as compared to the first quarter of fiscal 2007.This decease was due primarily to timing delays of several large customer purchases. Service revenue was $62.2 million in the first quarter of fiscal 2008 compared to $49.8 million in the first quarter of fiscal 2007, an increase of $12.4 million from fiscal 2007. The Company groups services revenue into Technical Staffing and Infrastructure Services. Technical Staffing supports clients’ project requirements, ensures regulatory and customer compliance requirements are met, and promotes success of the staffing projects.Infrastructure Services help clients optimize the various elements of distributed computing environments.Encompassing the complete IT lifecycle, servicesincludedesktop and mobile computing, server and network environments. Technical Staffing revenue was $31.0 million and accounted for approximately 49.8% of total service revenues in the first quarter of fiscal 2008, compared to $20.5 million and 41.1% in the first quarter of fiscal 2007.This increase in revenue is primarily the result of recognizing revenue for billings on subcontractor personnel which historically have been recorded as fee based services in our vendor management business.Initially this revenue has very low incremental margin but as we convert these subcontractors to Pomeroy resources gross margins improve. Infrastructure Service revenue was $31.2 million and $29.3 million, respectively, for the first three months of fiscal 2008 and 2007. This increase is primarily the result of new service engagements started at the beginning of 2008.Infrastructure Service revenues were approximately 50.2% of total service revenues in the first quarter of fiscal 2008, compared to 58.9% for the first quarter of fiscal 2007. 1 Gross Profit:Gross profit was $15.2 million in the first quarter of fiscal 2008, compared to $17.2 million in the first quarter of 2007. Gross profit, as a percentage of revenue, was 10.6% in first quarter of fiscal 2008, compared to 12.2% in the first quarter of fiscal 2007. The
